
	
		I
		112th CONGRESS
		1st Session
		H. R. 2723
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on
			 Rules
		
		A BILL
		To amend title IV of the Budget Control Act of 2011 to
		  protect the Social Security and SSI programs from budget cuts under such
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Protection Act of
			 2011.
		2.No
			 Social Security or SSI cuts
			(a)In
			 generalTitle IV of the
			 Budget Control Act of 2011 is amended by adding at the end the following new
			 section:
				
					405.No Social
				Security or SSI cuts
						(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that—
							(1)reduces
				eligibility, payments, or benefits, or otherwise reduces outlays, under title
				II of the Social Security Act (42 U.S.C. 401 et seq.) (including eligibility,
				payments, benefits, or outlays with respect to annuities under subsection (a),
				(c), or (d) of section 2 of the Railroad Retirement Act of 1974 (45 U.S.C.
				231a(a), (c), (d)) or lump sum payments under section 6(b) of such Act (45
				U.S.C. 231e(b))); or
							(2)reduces eligibility, payments, or benefits,
				or otherwise reduces outlays, under title XVI of the Social Security Act (42
				U.S.C. 1381 et seq.).
							(b)No application
				of expedited proceduresIf the joint committee bill includes a
				provision that violates subsection (a), the expedited procedures in section 402
				shall not apply to such
				bill.
						.
			(b)Conforming
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 404 the following new
			 item:
				
					
						405. No Social Security or SSI
				cuts.
					
					.
			
